    1:19-cv-02683-SVH    Date Filed 11/19/20   Entry Number 30   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Odessa Jackson,                        )         C/A No.: 1:19-2683-SVH
                                       )
                  Plaintiff,           )
                                       )
      vs.                              )
                                       )                 ORDER
Andrew M. Saul,                        )
Commissioner of Social Security        )
Administration,                        )
                                       )
                  Defendant.           )
                                       )

      This matter is before the court on Plaintiff’s motion for attorneys’ fees.

[ECF No. 28]. The parties consented to the undersigned’s disposition of this

case [ECF No. 24], and on August 10, 2020, the matter was referred to the

undersigned by order of the Honorable David C. Norton, United States

District Judge [ECF No. 25]. On August 19, 2020, the court reversed the

Commissioner’s decision that had denied Plaintiff’s claims for Disability

Insurance Benefits. [ECF No. 26]. Plaintiff then filed and documented,

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“the EAJA”), a

request totaling $8,476.80 for attorneys’ fees and $400.00 for costs

representing the filing fee. [ECF No. 28]. The parties subsequently filed a

stipulation indicating agreement to attorneys’ fees of $8,000.00 and costs of

$400.00. [ECF No. 29]. Accordingly, the court grants Plaintiff’s motion [ECF

No. 28], as modified pursuant to the parties’ stipulation [ECF No. 29], and
     1:19-cv-02683-SVH     Date Filed 11/19/20   Entry Number 30   Page 2 of 2




directs the Commissioner to pay Plaintiff a total of $8,400.00, with $8,000

representing attorney fees and $400.00 representing costs under the EAJA.

Such payment shall constitute a complete release from and bar to any and all

further claims that Plaintiff may have under the EAJA to fees, costs, and

expenses incurred in connection with disputing the Commissioner’s decision.

This award is without prejudice to the rights of Plaintiff’s counsel to seek

attorney fees under section 206(b) of the Social Security Act, 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 1

      IT IS SO ORDERED.



November 19, 2020                            Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




1 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment and may distribute earned fees to any
attorney who assisted in drafting briefs in accordance with Priestley v.
Astrue, 651 F.3d 410 (4th Cir. 2011).

                                         2
